                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF
                                    OKLAHOMA


     UNITED STATES OF AMERICA,

         Plaintiff,
                       v.
                                                          Case No. 6:20-cv-00423-JFH
     JEFFREY LOWE,

     LAUREN LOWE,

     GREATER WYNNEWOOD EXOTIC ANIMAL
     PARK, LLC, and

     TIGER KING, LLC,

         Defendants.



                            UNITED STATES’ MOTION FOR COSTS

I.      INTRODUCTION
        Pursuant to the Court’s May 14, 2021 Order, the United States respectfully submits this
application for damages sustained by the government as a result of Defendants’ noncompliance
with the Court’s January 15, 2021 and March 22, 2021 Orders. See Dkt. 97 at 7.
        On January 15, 2021, this Court granted the United States’ motions for preliminary
injunction and temporary restraining order. Dkt. 65. In the Court’s Order, Defendants were
required to take certain steps to ensure their animals receive adequate care, to preserve the status
quo regarding their inventory of animals, and to account for animals added to or missing from their
inventories since the June 22, 2020 inventory. Id. at 33-35. The United States has expended much
time and resources in the last four months in response to Defendants’ failure to comply with the
Court’s Order, ranging from communicating with opposing counsel and the veterinarian employed
by Defendants to filing notices and a motion with the Court to executing a warrant to remove six
vulnerable Big Cats. These numerous steps were necessary in this unique case because
noncompliance with the Court’s Orders has resulted in and will likely continue to result in the


                                                 1
unnecessary suffering of animals protected by the Endangered Species Act (“ESA”) and Animal
Welfare Act (“AWA”).
        As described below and in the attached supporting materials, the United States’ application
is based on an assessment of the costs the United States has incurred as a direct result of
Defendants’ failure to comply with the Court’s Orders. See Exhibit 1 (Hollingsworth Declaration).
The United States hereby submits this application for damages through May 12, 2021, in the
amount of $40,757.16. 1
II.     FACTUAL BACKGROUND
        On December 15, 2021, the Court approved a stipulation in which Defendants agreed not
to acquire or dispose of any animal covered by the ESA or the AWA absent leave of court. Dkt.
25. On January 15, 2021, the Court issued an order requiring, in relevant part, Defendants to (1)
“provide acquisition and disposition records for any and all animals added to or missing from their
inventories since June 22, 2020, no later than January 22, 2021,” and (2) retain a qualified attending
veterinarian under formal arrangements consistent with the requirements of 9 C.F.R. §§ 1.1, 2.40,
no later than January 29, 2021.” Dkt. 65 at 33.
        Counsel for the United States contacted counsel for Defendants on January 22, 23, 24, 25,
29 and February 3 and 4 regarding Defendants’ failure to comply with the Court’s January 15,
2021 Order and provided information to help Defendants come into compliance. See Exhibit 7
(Email Correspondence between Department of Justice and Attorney Card). Despite the numerous
attempts to address the noncompliance with Defendants’ counsel, Defendants failed to provide the
required records, documentation to establish their veterinarian’s qualifications, or a program of
veterinary care that complies with AWA regulations. Moreover, during the February 4, 2021 meet
and confer, the United States reminded Defendants’ counsel that Defendants were required to
separate intact male and female animals to ensure that they would not “acquire” any additional
animals. See also Dkt. 72 at 9-10. Nevertheless, as of May 17—five days after the show cause
hearing and the date of the execution of the government’s second warrant to seize the remaining
Big Cats at Tiger King Park—a number of female Big Cats were still being housed with male Big
Cats.


1Because the Court directed the United States to submit an application for damages, if any have
been incurred, on May 12, 2021, during the show cause hearing, the current application
addresses costs and fees incurred through that date with minor exceptions. See Dkt. 94.
                                                  2
       The United States filed a motion to enforce the Court’s order, which the Court granted on
March 22, 2021. Dkt. 78. In that Order, the Court confirmed that “acquisition includes the birth of
new animals.” Id. at 10 (citing 9 C.F.R. § 2.75(b)(1)). On March 26, 2021, the Court ordered
Defendants to come into compliance no later than April 2, 2021. Dkt. 80 at 2. When Defendants
made no effort to comply with the Court’s Order, the United States filed a notice of noncompliance
and evidence supporting the imposition of daily sanctions. Dkt. 83. On May 12, 2021, the Court
held a hearing at which Defendants failed to show cause for their noncompliance with the Court’s
orders. The Court found Defendants to be in contempt of court. Dkt. 97 at 7. To date, Defendants
still have not come into compliance.
       As described in detail in the search warrant application for the first warrant executed by
the United States on May 6, 2021, the head zookeeper for Tiger King Park testified in a deposition
on January 22, 2021—a week after the Court issued its January 15, 2021 Order—that there were
“active breeders” at Tiger King Park and identified two pairs that were actively breeding at that
time. Affidavit in Support of an Application Under Rule 41 for a Warrant to Search and Seize at
¶¶ 13, 35, United States v. 21619 Jimbo Road, 21469 Jimbo Road, 21371 Jimbo Road,
Thackerville, Oklahoma 73459, 6:21-mj-00218-SPS, Dkt. 1. Based on Defendants’ inventories
and observations by U.S. Department of Agriculture (“USDA”) inspectors, the United States
identified two additional females still at the zoo who had been regularly used for breeding
purposes. Id. at ¶¶ 13, 34, 46, & Attachment A (Aff. of Dr. Laurie Gage) at ¶ 49. Based on a Big
Cat’s average gestation period of 109 days, the United States had reason to believe that the “active
breeders” could give birth before or around the date identified for the execution of the warrant to
remove all of the Big Cats. See id., Attachment A at ¶ 49. In light of Defendants’ failure to provide
acquisition records for any litters born at Tiger King Park or to employ a qualified veterinarian,
the United States had probable cause to believe that any cubs born to the breeding females would
be at “grave risk” if they were born at Tiger King Park. See id. at ¶ 38. In addition, based on
information provided by Defendants’ former veterinarian and observations made by inspectors
during the February 2021 inspection, the United States also had probable cause to believe that at
least two Big Cats were in need of veterinary care. See id. at ¶ 46, Attachment A at ¶ 39, &
Attachment C (Property to be Seized). Accordingly, the United States added a second operation
solely as a result of Defendants’ continued noncompliance with the Court’s Orders. In fact, thus
far, one of the four breeding females seized on May 6, 2021 has given birth to three cubs. See


                                                 3
Exhibit 8 (Acquisition Record for Three Cubs). Based on the average gestation period of a Big
Cat, the female cat was bred on or around January 31, 2021.
III.   LEGAL BACKGROUND
       An “award of costs and expenses, including attorney fees, in a [contempt] proceeding of
this sort is a matter that rests within the discretion of the trial court.” Donovan v. Hackney, Inc.,
769 F.2d 650, 654 (10th Cir. 1985); In the Matter of the Grand Jury Subpoena of June 12, 1986,
690 F. Supp. 1451, 1455 (D. Md. 1988) (“The decision as to the amount of fees falls within the
equitable discretion of the Court.”). “Judicial sanctions in civil contempt proceedings may in a
proper case be employed for either or both of two purposes[:] to coerce the defendant into
compliance with the court’s order, and to compensate the complainant for losses sustained.” United
States v. United Mine Workers, 330 U.S. 258, 303-04 (1947); see also O’Connor v. Midwest Pipe
Fabrications, 972 F.2d 1204, 1211 (10th Cir. 1992). “[I]f a fine is imposed for compensatory
purposes, the amount of the fine must be based upon the complainant’s actual losses sustained as
a result of the contumacy.” O’Connor, 972 F.2d at 1211 (citation omitted); see also Law v. Nat’l
Collegiate Athletic Ass’n, 134 F.3d 1438, 1443 (10th Cir. 1998). A compensatory sanction “serves
to make reparation to the injured party, restoring that party to the position it would have held had
the court’s order been obeyed.” Hartman v. Lyng, 884 F.2d 1103, 1106 (8th Cir. 1989). The
government may be awarded reasonable attorney fees and costs for “the efforts expended that were
necessary to secure the contemptor’s [sic] compliance with the court’s order and to obtain
compensation for damages done.” In the Matter of the Grand Jury Subpoena of June 12, 1986,
690 F. Supp. at 1454-55 (citations omitted).
IV.    ARGUMENT
       On May 12, 2021, the Court found Defendants in civil contempt for their repeated failure
to comply with the Court’s Orders. See Dkt. 97 at 6-7. Even faced with a daily fine, Defendants
have made little effort to comply with those orders. Defendants’ noncompliance is frustrating and
creates unnecessary work for both the government and the Court; but it results in suffering and, in
some cases, life-threatening conditions for the animals. 2 In light of the significant repercussions


2 For example, based on the information currently available to the United States, Defendants no
longer employ a veterinarian, let alone a qualified attending veterinarian. Exhibit 9 (May 26,
2021 Email Correspondence with Dr. Fryer). As of May 18, 2021, no qualified veterinarian had
humanely euthanized the fox discussed during the show cause hearing, who is currently being
subjected to conditions that are inhumane in his condition.
                                                 4
of Defendants’ noncompliance and the significant costs and fees incurred by the United States as
a result of the noncompliance, the United States respectfully requests that the Court issue an order
imposing a compensatory sanction to reimburse the United States for costs incurred as of May 12,
2021.
        The United States’ application for damages seeks the reasonable costs and fees associated
with the government’s effort to encourage Defendants’ compliance and to directly address their
noncompliance. Undersigned counsel and co-counsel have reviewed time records, emails, notes
and conferred with each other to identify the time spent addressing Defendants’ noncompliance.
See Exhibit 1 (Hollingsworth Declaration). Specifically, the United States requests fees for the
time spent contacting Defendants’ counsel regarding Defendants’ noncompliance and educating
counsel regarding AWA regulatory requirements, preparing the motion to enforce (Dkt. 72) and
first notice of noncompliance (Dkt. 83) and supporting exhibits, reviewing evidence of
noncompliance, and preparing for the show cause hearing. This time also included working
through drafts of the motion to enforce and notice of noncompliance and closely reviewing
documents previously provided to the government as well as those provided during this litigation
in an attempt to reconcile inconsistencies in Defendants’ documentation. 3 In addition, counsel
reviewed other evidence reflecting inconsistencies in Defendants’ representations and spoke with
witnesses to transfers of animals from Greater Wynnewood Exotic Animal Park and Tiger King
Park. The total damages sought for Department of Justice attorney time spent trying to obtain
Defendants’ compliance is $36,328.41. See Exhibit 6 (Collier Declaration).
        In addition, the United States includes some costs incurred by the U.S. Fish and Wildlife
Service and USDA relating to the execution of the May 6 warrant. Specifically, the government
includes only those costs incurred by the agencies from having to send agents and veterinarians to
Tiger King Park to assess the condition of Defendants’ animals and remove some of the most
vulnerable animals, including breeding and/or pregnant females. This includes $3,656.75 in costs
for USDA to send veterinarians to check on the condition of the animals and ensure the animals’
safety during the seizure and transfer. See Exhibit 10 (Gibbens Declaration). It also includes $772




3For example, Defendants’ documentation includes inconsistent statements about birth dates and
parents, causes of death, dates of death, transfer dates, and names of animals.

                                                 5
in per diem costs for FWS to send four agents to assist in the seizure. See Exhibit 1 ¶ 12
(Hollingsworth Declaration).
        The United States conservatively requests only a portion of the costs associated with
Defendants’ noncompliance in this case. Although USDA has expended significant resources
assisting the Department of Justice with the assessment of documents previously provided by
facility representatives at Greater Wynnewood Exotic Animal Park with those documents provided
by Defendants since the United States initiated this action, contacting the veterinarian employed
by Defendants in an attempt to obtain information that should have been provided by Defendants
in accordance with the Court’s orders, and assessing whether the Tiger King Park animals are in
fact receiving adequate care from a qualified veterinarian, the United States has omitted those fees.
In addition, the United States has chosen to omit the fees associated with the motion to consider
the United States’ motion to enforce confessed (Dkt. 76) and the second notice of noncompliance
(Dkt. 93) and those associated with the U.S. Department of Justice’s preparation of the first warrant
application. 4
V.      CONCLUSION
        The United States respectfully submits this application for $40,757.16 in damages through
the date of the show cause hearing. If Defendants continue to be out of compliance as of June 11,
2021, the United States respectfully requests the opportunity to submit an additional application
for damages incurred after May 12, 2021.




DATED: May 28, 2021                            Respectfully Submitted,

                                               JEAN E. WILLIAMS
                                               Acting Assistant Attorney General
                                               Environment and Natural Resources Division


                                               /s/ Devon Lea Flanagan
                                               DEVON LEA FLANAGAN
                                               Trial Attorney

4 The United States prepared the two warrant application packages together. If Defendants
remain out of compliance and the Court grants the United States’ request to submit additional
damages, the United States may submit the costs associated with the warrants together rather
than in piecemeal fashion.
                                                 6
MARY HOLLINGSWORTH
Senior Trial Attorney
BRIENA STRIPPOLI
Trial Attorney
United States Department of Justice
Environment & Natural Resources Division
Wildlife & Marine Resources Section
P.O. Box 7611, Ben Franklin Station
Washington, D.C. 20044-7611
Mary.Hollingsworth@usdoj.gov | 202-598-1043
Briena.Strippoli@usdoj.gov | 202-598-0412
Fax: 202-305-0275

CHRISTOPHER J. WILSON
Acting United States Attorney
SUSAN BRANDON, Civil Chief
United States Attorney’s Office
Eastern District of Oklahoma
520 Denison Avenue
Muskogee, OK 74401

Attorneys for the United States of America




 7
